Citation Nr: 1520217	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  11-33 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an effective date earlier than August 6, 1999, for the grant of service connection for left eye cataracts.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1960 to April 1990.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision of the San Diego, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In December 2011, the Veteran requested a hearing before a Veterans Law Judge at his local VA office, but in September 2014, he withdrew his hearing request. 

The appeal has been advanced on the Board's docket.  38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1.  The Veteran was separated from active service in April 1990.

2.  On August 6, 1999, the Veteran filed a claim of service connection for a disability that can be reasonably construed as left eye cataracts.


CONCLUSION OF LAW

The criteria for entitlement to an effective date earlier than August 6, 1999, for the grant of service connection for left eye cataracts have not been met.  38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  The appeal arises from a disagreement with the initially assigned effective date after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.  A VA medical examination or medical opinion is not needed because the material issue of fact pertains to whether there was an earlier pending claim.  Thus, VA's duty to assist has been met.

An Earlier Effective Date

The Veteran seeks an effective date earlier than August 6, 1999, for the grant of service connection for left eye cataracts.

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).

The effective date of an original award of direct service connection is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).

The essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  See also 38 C.F.R. § 3.155 (2014).

The Veteran served on active duty from February 1960 to April 1990.  Shortly after service, on April 24, 1990, the Veteran filed claims of service connection for a right eye disability, retinal detachment of the right eye, a low back disability, an ankle disability, rheumatoid arthritis, gingivitis, and two skin disabilities.

In June 1990, the Veteran was afforded a VA examination in conjunction with his claims for right eye disabilities.  The examiner noted that the left eye was normal.  When the claims identified above were subsequently adjudicated by the RO in a November 1990 rating decision, the RO adjudicated a right eye disability and granted service connection.

A VA treatment record shows that the Veteran called to request a referral to the eye clinic on November 3, 1994.  At that time, he reported that he had been diagnosed as having a small left eye cataract in 1988.  On May 27, 1998, a VA physician diagnosed left eye cataracts.

On August 6, 1999, VA received a formal claim of service connection for left eye cataracts, which has been established as the present effective date.

In March 2001, the Veteran submitted a private treatment record dated April 22, 1988, which noted "an area of white without pressure" in the left eye, but concluded that there were "no significant abnormalities and no other abnormalities peripheral were detected on peripheral examination."

In consideration of this evidence, the Board concludes that the earliest effective date that is warranted is the currently assigned date of August 6, 1999.  

First, April 1990 the claim for a right eye disability cannot be construed as a claim for both eyes.  Prior to August 1999, the Veteran submitted claims of service connection for a right eye disability, retinal detachment of the right eye, a low back disability, an ankle disability, rheumatoid arthritis, gingivitis, and two skin disabilities.  For each disability, the Veteran cited to a specific date:  for a right eye condition he cited September 1982 and for retinal detachment of the right eye he cited April 1988. Records from September 1982 show right eye treatment.  See, e.g., STR (Sept. 18, 1982).  Service treatment records from April 1988 show retinal detachment in the right eye.  See, e.g., STR (Apr. 14, 1988).  None of these claims or their associated records suggests that the Veteran explicitly sought benefits for left eye cataracts.  Brokowski, 23 Vet. App. at 84.

Moreover, the formal claim for a right eye disability, manifested by loss of vision and retinal detachment, dated April 24, 1990, does not constitute an informal claim for left eye cataracts.  Indeed, left eye cataracts and retinal detachment are wholly separate medical conditions affecting wholly different body parts and the evidence does not suggest, and the Veteran does not contend, that either condition is related.  See Clemons v. Shinseki, 23 Vet. App. 1, 9 (2009).  To find otherwise would lead to absurd results and require VA to construe the Veteran's claim for a low back disability as one for any type of cervical spine disability and his claim for a right ankle disability as one for any type of left ankle disability.  While VA has a duty to liberally read and fully develop pro se filings, it does not have a duty to raise claims not raised by the Veteran or the evidence of record.  See Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004); Roberson v. Principi, 251 F.3d 1378, 1383 (Fed. Cir. 2001).  Thus, the claim for a right eye disability cannot be construed as a claim for both eyes. 

Second, the November 3, 1994, VA treatment record showing that the Veteran reported left eye cataract since 1988 does not constitute a claim of service connection for left eye cataract.  Significantly, the Veteran's assertion was not a communication in writing and it did not identify the benefit sought.  Brokowski, 23 Vet. App. at 84.  See also Brannon v. West, 12 Vet. App. 32, 34-35 (1998) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as an informal claim).  If, for the sake of argument, this treatment record met the criteria for an informal claim, which it does not, it would not preserve the date of claim.  Technically, under 38 C.F.R. § 3.155(a), an informal claim must be followed up with the formal VA Form 21-526 within one year of the informal claim to "preserve" the "date of claim" otherwise, the "date of claim" becomes the date of receipt of the formal claim.  See Jernigan v. Shinseki, 25 Vet. App. 220 (2012) (upholding the Board's determination that the 2001 date of receipt of the VA Form 21-526 claim formed the earliest possible effective date versus the 1995 date of the informal claim); see also 38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. §§ 3.151(a), 3.155(a) (2014).  Here, the formal claim was received on August 6, 1999, more than one year after November 1994.  Accordingly, even if the November 3, 1994, VA treatment record met the criteria for an informal claim, the date of claim would still be August 6, 1999. 

Third, development for the right eye disability did not reasonably raise the issue of entitlement to service connection for left eye cataracts.  The Veteran contends that since VA rates the eyes in a bilateral manner, VA should have considered and service connected left eye cataracts when it rated the right eye.  The Board notes that VA properly considered impairment of central visual acuity of the left eye when assigning an initial rating for the right eye.  See 38 C.F.R. §§ 4.79, 4.80, 4.83, 4.84, 4.84a, Diagnostic Code 6070 (1990).  In fact, the June 1990 VA examination showed that the Veteran's left eye was normal.  There is no indication that the Veteran's left eye acuity indicated cataracts or that cataracts were related to service.   Accordingly, development for the right eye disability did not reasonably raise the issue of entitlement to service connection for left eye cataracts.

The Board finds that the August 6, 1999, claim of service connection left eye cataracts is the earliest correspondence that meets the criteria for a claim of service connection for left eye cataracts.  This was more than one year after separation from service.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for an effective date earlier than August 6, 1999, for the grant of service connection for left eye cataracts.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).


ORDER

An effective date earlier than August 6, 1999, for the grant of service connection for left eye cataracts is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


